Citation Nr: 1220085	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  06-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for rheumatoid arthritis of the right hand. 

2.  Entitlement to an initial disability rating in excess of 10 percent for rheumatoid arthritis of the right wrist for the period from March 26, 1997 to August 6, 2006, and 20 percent from August 7, 2006.  

3.  Entitlement to an initial disability rating in excess of 10 percent for rheumatoid arthritis of the right foot for the period from February 28, 1994 to July 30, 2008, and 20 percent from July 31, 2008. 

4.  Entitlement to an initial disability rating in excess of 10 percent for rheumatoid arthritis of the left foot for the period from February 28, 1994 to July 30, 2008, and 20 percent from July 31, 2008. 

5.  Entitlement to special monthly compensation (SMC) for the loss of use of the right hand. 

REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at law


WITNESSES AT HE ARING ON APPEAL

Appellant and D. A. 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1990 to February 1990 and from February 1991 to March 1991.  She also had reserve duty from February 1988 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO granted service connection for rheumatoid arthritis of the right hand, right foot and left foot; initial 10 percent disability ratings were assigned, effective from February 28, 1994.  The RO also granted service connection for the right wrist; an initial 10 percent disability rating was assigned, effective from March 26, 1997.  

This matter also comes before the Board from a January 2006 rating decision of the Baltimore, Maryland RO, which granted service connection for lupus as rhupus and osteopenia, effective from December 10, 2003, with each joint evaluated separately.  The RO also continued the 10 percent disability ratings for rhupus, rheumatoid arthritis, lupus, and osteopenia of the right hand, right wrist, right foot and left foot. 
By an August 2008 rating decision, the RO granted a 20 percent rating for rhupus, rheumatoid arthritis, lupus, and osteopenia, right wrist, effective from August 7, 2006; a 20 percent rating for rhupus, rheumatoid arthritis, lupus, and osteopenia of the right foot, effective from July 31, 2008; and, a 20 percent rating for rhupus, rheumatoid arthritis, lupus, and osteopenia of the left foot, effective from July 31, 2008.

In September 2009, the Veteran and her friend, D.A., testified at a hearing at VA's Central Office (VACO) in Washington, D.C.  A copy of the hearing transcript has been associated with the claims file. 

In a September 2010 decision, the Board, in part, denied the issues on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, based on a Joint Motion For Partial Vacatur And Remand (Joint Motion), the Court remanded these claims to the Board for compliance with the instructions in the Joint Motion.
 
Finally, the record shows that the Veteran, through her testimony before the undersigned in September 2009, raised the issue of entitlement to SMC for loss of use of the right hand.  This issue can be inferred from the Veteran's request for a higher level of compensation benefits for her right hand regardless of whether it was placed in issue by the Veteran.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Thus, this issue is listed on the title page and will be considered by the Board in the Remand below. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on her part.


REMAND

As noted by the parties in the September 2011 Joint Motion, the Board had failed to discuss the issue of entitlement to SMC based on loss of use of the right hand in its September 2010 decision.  As indicated by the parties, at a June 2009 hearing, the Veteran testified that since she had filed her initial claim for VA compensation in 1994, her right hand had deteriorated to the point where her parents had moved in to assist her with her activities of daily living (e.g., getting dressed, etc.).  (Transcript (T.) page (pg.) 8)).  The Veteran, as well as D. A., testified that she had lost strength in her right hand, was unable to open jars, had difficulty turning doorknobs and grasping small objects, had lost her fine motor skills, and could barely use her right hand at all.  (See June 2009 T. at pages (pgs.) 21-23)).  The Veteran's testimony is consistent with a July 2008 VA hand examination report, wherein it was noted that the Veteran had marked weakness of grip strength, which was greater in her right upper extremity, than her left upper extremity.  (See July 2008 VA hand examination report).  The RO has not decided the issue of whether the Veteran is entitled to SMC for the loss of use of her right hand.  Thus, the Board finds that the claim of entitlement to SMC for loss of use of the right hand must be remanded for further development in accordance with 38 38 U.S.C.A. § 1114 (West 2002); C.F.R. § 3.350(a)(2)(2011).  

The parties also indicated in their September 2011 Joint Motion that the Board had failed to discuss all potentially applicable provisions of the law with respect to the Veteran's initial evaluation claims on appeal.  In this regard, the parties noted that the Veteran had not only experienced orthopedic residuals as a result of her service-connected rheumatoid arthritis of the right wrist and right and left feet, but also neurological residuals.  In June 2009, the Veteran testified that she had experienced daily numbness and tingling in her joints.  She related that she would occasionally fall as a result of the numbness and tingling in her right and left feet.  Yet, and as noted by the Veteran's attorney as well as by the Parties in the Joint Motion, in its September 2010 decision the Board had failed to consider whether the Veteran was entitled to higher initial ratings based on any of the diagnostic codes for evaluating neurological residuals pursuant to 38 C.F.R. § 4.124a (2011).  Thus, the Board finds that prior to appellate review of the initial evaluation claims on appeal, the Veteran should be afforded orthopedic and neurological examinations to determine the current severity of her service-connected right hand, right wrist and right and left foot disorders.  (Parenthetically, the Board observes that VA last examined the Veteran's right hand, right wrist and right and left feet in July 2008).  When readjudicating the claims, the RO/AMC should consider whether she is entitled to higher initial disability ratings and/or separate compensable ratings for neurological residuals under 38 C.F.R. § 4.124a for the prescribed periods on appeal.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings).  

The Board notes that the Veteran's claim for SMC for loss of use of the right hand  is inextricably intertwined with the initial evaluations claims on appeal as any increase in the rating assigned for her service-connected rheumatoid arthritis of the right hand, right wrist and right and left feet could establish eligibility for SMC. Hence, adjudication of the claim for SMC will be held in abeyance pending resolution of these claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

Finally, a May 2009 treatment record reflects that the Veteran was to return to the VA Medical (VAMC) in Washington DC in three (3) months for an ultrasound of her second and third metacarpohalangeal joints (the specific hand was not reported).  (See May 2009 VA treatment report).  Records from the above-cited VAMC dated through May 2009 are of record; however, more recent records are absent.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, as the outstanding VAMC records may contain evidence pertaining to the current severity of the Veteran's rheumatoid arthritis of the right hand, right wrist and right and left feet, the RO/AMC should attempt to obtain them on remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records of the Veteran from the VAMC in Washington, DC, dated from May 2009 to the present.  If such records are unavailable, the RO must indicate the steps that were taken to obtain these records and provide the Veteran and her representative an opportunity to provide them.

2.  The RO should send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should contain an explanation as to the information or evidence needed to establish SMC for loss of use of the right hand under 38 C.F.R. 3.350(a)(2).  

3.  After any additional VA treatment records are obtained and associated with the claims file pursuant to directive 1, schedule the Veteran for orthopedic and neurological examinations by appropriate specialists to evaluate her rheumatoid arthritis of the right hand, right wrist and right and left feet.  

Each examiner should conduct all necessary tests and evaluate the current severity of all manifestations of these conditions, to include orthopedic and  neurological manifestations. 

The claims folder including this remand, must be sent to each examiner for review; consideration of such should be reflected in the completed examination reports or in an addendum. 

The orthopedic examiner should report ranges of motion of the right wrist, right hand and right and left feet in degrees.  The orthopedic examiner should note the point (in degrees), if any, at which pain occurs.  The orthopedic examiner should also provide an opinion as to whether there is additional limitation of motion of the right hand, right wrist and right and left feet due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The orthopedic examiner should express this opinion in terms of the degree of additional loss of range-of-motion of the right hand, right wrist and right and left feet due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The orthopedic examiner should characterize the severity of the Veteran's rheumatoid arthritis of the right and left feet as moderate, moderately severe or severe.   

The neurological examiner should specify any nerves affected by the service-connected rheumatoid arthritis of the right hand, right wrist and right and left feet and indicate whether there is complete or partial paralysis, neuralgia or neuritis; and whether any partial paralysis, neuralgia or neuritis is mild, moderate, moderately severe, or severe.

If any examiner rejects the Veteran's reports of symptomatology and impact on her daily life, he or she should provide a reason for doing so.

A complete rationale must be provided for all opinions expressed.  If any examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO must readjudicate the initial evaluation claims on appeal.  Such readjudication should also take into account whether "staged" ratings are appropriate as well as whether the Veteran is entitled to higher initial ratings and/or separate compensable ratings for neurological residuals under 38 C.F.R. § 4.124; Fenderson v. West, 12 Vet. App. 119 (1999); Esteban, supra. 

The claim of entitlement to SMC based on the loss of use of the right hand should be adjudicated.  The Veteran and her attorney should be provided notice thereof, along with appellate rights.  If a notice of disagreement is timely filed, they should be provided a statement of the case.  They should also be notified of the additional action required to perfect the appeal as to this issue.

If any benefit sought on appeal is readjudicated and remains denied, the Veteran and her attorney should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the August 2008 SSOC, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

